                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

 DANIEL NEWMAN,

                          Plaintiff,

                       v.                            CAUSE NO.: 3:19-CV-541-PPS-MGG

 ANTHONY LUBER,

                       Defendant.

                                       OPINION AND ORDER

       Daniel Newman, a prisoner without a lawyer, filed a complaint under 42 U.S.C. §

1983 against Attorney Anthony Luber because he was unhappy with his representation

in three of his criminal cases. Pursuant to 28 U.S.C. § 1915A, the court must review the

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief against a defendant who is

immune from such relief. The court applies the same standard as when deciding a

motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). Lagerstrom v. Kingston,

463 F.3d 621, 624 (7th Cir. 2006). To survive dismissal, a complaint must state a claim for

relief that is plausible on its face. Bissessur v. Indiana Univ. Bd. of Trs., 581 F.3d 599, 602-

03 (7th Cir. 2009). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. at 602 (quotation omitted). Nevertheless, a pro se

complaint must be liberally construed “however inartfully pleaded.” Erickson v. Pardus,

551 U.S. 89, 94 (2007).
       In his complaint, Newman alleges that Attorney Luber did not provide him with

appropriate representation in three of his criminal cases because he made decisions

without his consent or knowledge. ECF at 1 at 2-3. “In order to state a claim under [42

U.S.C.] § 1983 a plaintiff must allege: (1) that defendants deprived him of a federal

constitutional right; and (2) that the defendants acted under color of state law.” Savory

v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006). While the conduct of private actors can

transform them into state actors for § 1983 purposes, the facts must permit an inference

that the defendant’s actions are “fairly attributable to the state.” L.P. v. Marian Catholic

High Sch., 852 F.3d 690, 696 (7th Cir. 2017) (quoting Lugar v. Edmondson Oil Co., 457 U.S.

922, 937 (1982)). However, a criminal defense attorney does not act under color of state

law. Polk Cnty. v. Dodson, 454 U.S. 312 (1981). Therefore, Newman’s claims against

Attorney Luber—the sole defendant in this lawsuit—must be dismissed.

       To the extent Newman is challenging his confinement and seeking release from

prison, “habeas corpus is the exclusive remedy for a state prisoner who challenges the

fact or duration of his confinement . . . .” Heck v. Humphrey, 512 U.S. 477, 481 (1994).

While this court expresses no opinion on whether Newman should file a habeas

petition, to the extent he is seeking relief only available through a habeas petition, he

needs to file a habeas petition in a separate case. The clerk will send him a blank

conviction habeas form and in forma pauperis form for his use, if he decides to file a

habeas petition challenging his conviction.

       Although it is usually necessary to permit a plaintiff the opportunity to file an

amended complaint when a case is dismissed sua sponte, see Luevano v. Wal-Mart Stores,


                                              2
Inc., 722 F.3d 1014 (7th Cir. 2013), that is unnecessary where the amendment would be

futile. Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009) (“[C]ourts have broad

discretion to deny leave to amend where . . . the amendment would be futile.”). Such is

the case here. No amendment would change the fact that Newman has sued a

defendant that cannot be held liable to him under 42 U.S.C. § 1983.

       ACCORDINGLY, the court:

       (1) DISMISSES this case pursuant to 28 U.S.C. § 1915A because the complaint

does not state a claim; and

       (2) DIRECTS the clerk to send Daniel Newman a blank habeas corpus petition,

AO-241 (Rev. 1/15) (Conviction, INND Rev. 8/16) and a blank prisoner in forma

pauperis petition.

SO ORDERED.

ENTERED: July 30, 2019

                                                 /s/ Philip P. Simon
                                                 PHILIP P. SIMON, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             3
